DILLON, Circuit Judge.
Both parties agree that Albert Pike was seized in fee of *690the lots in controversy, anti that the United States condemned and sold only an estate therein for and. during his natural life. Both parties admit that.the proceeding was valid, and that to this extent the title of Albert Pike was divested and is now in the defendant. It is stated in the bill that Albert Pike is still living. The substantial point in dispute is as to tine ownership of the reversion. or of the estate other than life estate which was forfeited to and sold by the United States under the act of July 17th, 18G2. The defendant claims this reversionary estate under the execution sales by the sheriff. The plaintiffs claim the same estate as “the children and lieirs-at-law” of their father. As the plaintiffs claim only as heirs, it follows that if they are not now the heirs of Albert Pike, the foundation of the relief'sought by the bill fails. Their ease rests, and rests alone, upon this proposition. This their counsel concede in argument. They insist that the decree of condemnation and stile, though it was but of the life estate of Albert Pike, deprived him of all beneficial interest in the property and cast the descent or effected a settlement of it upon his lawful heirs, the same as though he were dead, and that it does this so effectually as to disable the father or ancestor from making any convey-anee of the reversion to others, or from making any disposition of it by will, and so to prevent his creditors from seizing and selling it upon judicial process. Accordingly the plaintiffs’ counsel in their printed argument say: “The theory of the bill is, the confiscation swept away Albert Pike’s interest in the property, but in view of the constitutional provision as to attainder, the right of his heirs was protected, and upon them, under this constitutional provision, the confiscation threw the property, after his death, regardless of all events that occurred after he, Albert Pike, entered the army against the United States. In other words, the law not only divests him of his estate for life, but casts the descent and fixes it upon his heirs.”
[On appeal to the supreme court, the decree of this court was reversed. 94 U. S. 711.]
As to validity of proceedings and decrees under the act of July 17,1S02. see. Brown v. Hiatt TCase No. 2.011]; on appeal, 15 Wall. [S2 U. S.] 177.
The proceedings to condemn the property were had under the confiscation act, and under that no interest in real estate could be forfeited which would outlast the life of the offender. Bigelow v. Forrest, 9 Wall. [76 U. S.] 339. Not only so, but nothing was condemned and sold, except an interest for the life of Albert Pike.
No authoritative construction of the confiscation act has been produced to sustain the theory upon which the bill rests, and upon the best consideration I have been able to give to the subject, I find nothing to support it, either in the language of the act, or in its policy, or in the general principles of the law. It is a solecism to say that the plaintiffs are the heirs of their father, who is still living; and if they were or could be such heirs, it would be remarkable if they would take the property by operation of law, discharged of their ancestor’s debts. But I place my decision upon the sole ground that the plaintiffs, during the life of their father, are not his heirs, and are not now entitled to be considered as the reversioners or possessed of any estate in this property. This view, if sound, is decisive of the case, and on this ground alone the bill will be dismissed. If the judgments in the state court, or the execution sales thereunder, are void, they may be attacked by Albert Pike. ■ And so if there is any equity or right, by reason of the alleged understanding or agreement with the defendant, Wassell, it exists in favor of Albert Pike, and cannot be asserted by the plaintiffs as his heirs during his life.
As the plaintiffs have no present interest in the property, and may never be the heirs of the said Albert Tike, it follows that the cross bill founded upon the asserted validity of the execution sales presents matters which cannot be adjudicated between the parties to this suit. The result is that a decree must be entered dismissing both the original and cross bill. Decree accordingly.